Vihtje, J.
The motion for a rehearing upon the main case presents no new questions or arguments of sufficient im-*532portanee to merit a reconsideration of tlie case or a change in the mandate.
We construe the correspondence between the parties to constitute an agreement with reference to the taxation of coste as claimed by appellants, namely, that each party should pay for one copy of the transcript of the evidence and for one half of the original, and that the party prevailing upon the appeal should tax the costs for the copy paid for and for one half of the original; that is, the losing party should reimburse the other for the expense incurred for transcripts. Costs will so be taxed.
Ey way of justifying their presentation of the case in this court, counsel for appellants, in their brief resisting the motion for a rehearing, say:
“They [counsel] have grown to believe (perhaps erroneously as a general proposition) that courts of equity recognize no limitations upon their powers, and that they enjoy most the finding of new plausible ways for the. destruction of rights,, however fortified by constitutions, statutes, or well established principles, if once it has been made to seem to them personally desirable to accomplish that end.”
This is' a severe arraignment of courts of equity, and it must have been intended to have special reference to this court or else it would not have been advanced as a reason why counsel pursued a certain method of presenting the case. That this conclusion is just appears by their language, for they add, “That is why they were not content to submit the cause upon appellants’ protection by such barriers of the law.” The language is a direct charge that, in the belief of' counsel, this court enjoys most the finding of new plausible" ways for the-destruction of rights; however fortified by constitutions, statutes, or well established principles, if once it has been made to seem personally desirable to accomplish that end. Did such a charge emanate from counsel defeated in an important and hotly contested case some allowance could perhaps be *533made for the frailty of hitman nature smarting under defeat. But such is not the fact. Counsel were successful upon every proposition involved in the appeal. So their language must be considered as the calm, deliberate utterance of their belief upon the subject. So considered it presents a most flagrant violation of professional ethics and of the duty and respect which attorneys owe courts. It is regrettable enough that counsel entertain such a belief respecting this court. It is still more regrettable that they should so act as to make it necessary to put their belief on record, for no court worthy of the name would permit such a studied insult to pass unnoticed.
This court does not claim infallibility. It realizes that -it is only a human agency and therefore may err. But it does claim that it is earnestly laboring to administer justice; to preserve, not to destroy rights; to so interpret and gpply the constitution, statutes, and principles of law that they shall become the shield of right, not of wrong, and to conserve them in their, spirit and integrity to the end that they may truly fulfil the purpose for which they were ordained and established. To accomplish this object to its fullest extent this court needs no unprofessional goad. Judicial labor is not lightened nor is judicial balance strengthened by such language as counsel has'used. Hence it is reprehensible from every point of view and deserves the severest condemnation from bench and bar alike. Counsel for appellants will be-allowed no costs either for printing brief or for attorney’s fees upon the denial of the motion for a rehearing.
By the Oowrf. — Motion-for rehearing denied without costs; and appellants’ brief upon the motion is ordered stricken from the files.